7 So.3d 633 (2009)
Charles EATO, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D08-1335.
District Court of Appeal of Florida, Third District.
April 15, 2009.
Rehearing Denied May 13, 2009.
Charles Eato, in proper person.
Bill McCollum, Attorney General, and Douglas J. Glaid, Assistant Attorney General, for respondent.
Before GERSTEN, C.J., and WELLS and SUAREZ, JJ.
WELLS, Judge.
Charles Eato appeals from an order denying his pro se motion to disqualify Judges Jacqueline Hogan Scola and Peter R. Lopez in case numbers F03-2288A and F03-2289A.[1] We treat the instant appeal as a petition for writ of prohibition, see Madura v. Turosienski, 901 So.2d 396, 397 (Fla. 2d DCA 2005) (treating the appeal from an order denying a motion to disqualify the trial judge as a petition for writ of prohibition), which we deny finding no abuse of discretion. See King v. State, 840 So.2d 1047, 1049 (Fla.2003) (stating that an order denying a motion to disqualify is reviewed for an abuse of discretion); Fla. R. Jud. Admin. 2.330(e) (requiring a motion to disqualify be filed "within a reasonable time not to exceed 10 days after discovery of the facts constituting the grounds for the motion").
NOTES
[1]  Eato was permitted to represent himself in this case following a Faretta hearing. See Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).